Per Curiam.
In October, 1912, plaintiff delivered 103% bushels of millet .seed to defendant for storage in its elevator. The millet seed spoiled while in the elevator and was a total loss. Plaintiff sued for its value and the court found that he was entitled to recover the sum of $69.24. Defendant appealed from an order denying .a new trial.
Defendant contends: (1) That the millet seed was wet when deposited in the elevator and that this was an inherent defect which caused it to heat and spoil in spite of defendant’s efforts to save it; (2) that defendant was not guilty of any negligence but exercised due and proper care to dry out the seed and preserve it; and (3) that defendant was a gratuitous bailee and was not required to exercise as high a degree of care as it in fact exercised.
The evidence does not conclusively establish any of these contentions and we find no ground for disturbing the conclusion reached by the trial court.
Order affirmed.